Citation Nr: 0928741	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-13 414	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as a result of herbicide exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to March 
1971.  He served in the Republic of Vietnam from January 1970 
to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  The Board remanded this case 
back to the RO for additional development in July 2007 and 
August 2008.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The evidence of record does not show that the Veteran's 
skin disorder was incurred as a result of any established 
event, injury, or disease during active service, to include 
as secondary to herbicide exposure.

CONCLUSION OF LAW

A skin disorder, to include as associated with herbicide 
exposure, was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in July 2004, March 2006, July 2007, and October2008 .  
These letters notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing 
his claim, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in January 2009.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the March 2006 and July 2007 
correspondence. 

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

VA need not conduct an examination with respect to the claim 
for service connection for a skin condition on appeal, as 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as there is no evidence 
to establish that a skin disease occurred in service, or 
establishing that a qualified skin disease was manifest 
during the applicable presumptive period for skin diseases 
associated with herbicide exposure.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303.  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 
C.F.R. § 3.307(a)(6).  The following diseases are associated 
with herbicide exposure for the purposes of the presumption: 
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).

VA regulations state that, for the presumption to apply, the 
disease listed under § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy must have become manifest to a 
degree of 10 percent or more within a year after the last 
date the veteran was exposed to an herbicide agent during 
military service.  38 C.F.R. § 3.307(a)(6)(ii).

The United States Court of Appeals for the Federal Circuit 
also has held that when a claimed disorder is not included as 
a presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection also may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Factual Background and Analysis

Service treatment records are negative for any complaints of, 
or treatment for, a skin disease.  The Veteran's March 1971 
discharge examination revealed no skin abnormalities.

Post-service, during a VA examination in June 1971, the 
Veteran made no reference to nor did the examination reveal 
any abnormalities related to the skin or to the appendages, 
including any lesions.

Records from the Social Security Administration (SSA) reflect 
that the Veteran has been in receipt of SSA disability 
benefits since approximately 1991 for a back disorder.  A 
review of the SSA records associated with the claims file did 
not disclose any medical records related to the Veteran's 
skin disorder.

A VA history and physical in May 2004 noted that the Veteran 
believed that his skin rash was due to Agent Orange.  It also 
was noted that he offered no other complaints; he denied 
chest pains or difficulty breathing, fevers or chills, 
nausea, vomiting or diarrhea, loss of appetite or loss of 
weight, or any focal, motor, sensory or visual disturbances.  
On examination, the Veteran had a rash on his forearms and 
legs bilaterally, described as vesicular skin lesions.

The Veteran underwent a VA examination in June 2004.  The 
Veteran noted that while stationed in Vietnam, he was 
definitely in areas sprayed with Agent Orange and that he 
could have eaten food or drink that was contaminated with 
Agent Orange.  He told the examiner that he was uncertain 
whether he was involved in the handling or spraying of Agent 
Orange.  He also said that he had recurrent crops of skin 
lesions on the arms, shoulders, and legs and that they had 
been present since service in Vietnam.  They began as a 
vesicular lesion, which is quite pruritic, and he would 
scratch them.  The vesicles then collapsed and were replaced 
by bleeding and eventually healing.  The examiner noted that 
they seemed to be present most of the time in the arm, 
shoulder, and leg areas.  Use of a cream seemed to shorten 
the overall lifespan of the lesion.  Diagnosis was vesicular 
skin lesions with episodic recurrences.

A July 2004 VA medical record noted that the Veteran's itchy 
lesions on the arms and legs were evaluated as prurigo 
nodularis vs. lichen simplex chronicus.  In November 2004 the 
Veteran was seen at a VA clinic for a rash of unknown origin 
that manifested as a purplish, papillomatous rash throughout 
the dorsum of both hands.  It was noted that the Veteran was 
dissatisfied with a dermatological diagnosis of lichen 
simplex chronicus and prurigo nodularis.

A March 2005 VA dermatology clinic record noted that the 
Veteran was rechecked for itchy lesions on the forearm.  He 
had an active lesion on the right arm and xerosis on his 
hands.  April 2005 VA medical records noted that the Veteran 
had developed a rash as a reaction to the use of one medicine 
and later that month had broken out in hives.  A September 
2005 VA medical record revealed that the Veteran was 
rechecked for prurigo nodularis on the right arm.  The 
Veteran was concerned whether he had porphyria cutana tarda.  
He also had developed blackheads and cysts on the cheeks near 
the eyes which the physician suggested might have been 
possible chloracne on the face.  

VA medical records dated from May 2007 to May 2008 revealed 
treatment for prurigo simplex and nodularis and a shave 
biopsy of an anterior right shoulder lesion consistent with 
traumatizing nevus or "pickers" nevus.  A conservative 
reexcision was then done and the Armed Forces Institute of 
Pathology reported that it did not show any melanocytic or 
worrisome lesion.  It was noted that the overall prospectus 
was that the lesion had been fully removed and showed no 
worrisome cells.  There were no new nodules or changes in the 
shoulder biopsy area when checked in May 2008, though the 
Veteran did have several other nodules and excoriations on 
the forearms that seemed to be healing. 

The Board has considered the evidence of record, but finds 
that service connection for a skin disorder is not warranted 
because the competent medical evidence in the record does not 
show any connection between the Veteran's current prurigo 
nodularis first diagnosed in 2004, and any event, injury, or 
disease during active service.  In addition, service 
connection for a skin disability is not warranted based on 
exposure to herbicides because neither prurigo nodularis nor 
vesicular skin lesions are included in the list of diseases 
associated with herbicide exposure.  Though the Veteran was 
concerned in September 2005 that he had porphyria cutana 
tarda and the physician suggested the possibility of 
chloracne on the face, neither disease was ever diagnosed and 
neither manifested within a year of discharge as required by 
VA regulations for presumptive service connection.  See 
38 C.F.R. § 3.307(a)(6)(ii).  Therefore, the Veteran's claim 
for service connection for a skin disorder must be denied.

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and his representative have 
advanced in connection with this appeal.  The Board does not 
doubt the sincerity of the Veteran's belief that his current 
skin disorder is the result of events during military 
service, to include herbicide exposure.  However, questions 
of medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the Veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature or etiology of his skin 
disorder have no probative value.

For all the foregoing reasons, the claim for service 
connection for a skin disorder, to include as associated with 
herbicide exposure, must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Entitlement to service connection for a skin disorder, to 
include as associated with herbicide exposure, is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


